      Case 1:19-cv-10316-JPC-KHP Document 45
                                          44 Filed 11/16/20
                                                   11/13/20 Page 1 of 1
                             PARKER HANSKI LLC
                                40 WORTH STREET, 10TH FLOOR
                                 NEW YORK, NEW YORK 10013
                                    PHONE: 212.248.7400
                                    FAX:   212.248.5600
                                                                                           11/16/2020
                                 Contact@ParkerHanski.com

                                                           November 13, 2020
Via ECF
The Honorable John Peter Cronan
United States District Judge
Southern District of New York


       Re:    Todd Kreisler v. 3rd and 60th Associates Sub LLC and Dylan's Candybar, LLC

              Docket No. 1:19-cv-10316 (JPC)(KHP)

Dear Judge Cronan:

        We represent the plaintiff in the above-entitled action. On behalf of all the parties, we
write to respectfully ask the Court to adjourn the December 10, 2020 conference to the following
week or to another date convenient to the Court. The reason for this request is because
December 10, 2020 was the earliest date when all the parties were able to schedule plaintiff’s
expert inspection in order for plaintiff to provide his expert report by the December 30, 2020.
This is the first application to adjourn this conference and this adjournment does not impact any
deadlines in this case. Thank you for your time and attention to this matter. With kindest
regards, I am

                                                    very truly yours,

                                                         /s/
                                                    Glen H. Parker, Esq.

    The telephonic Status Conference scheduled for Thursday, December 10, 2020 at
    12:30 p.m. is hereby rescheduled to Thursday, January 21, 2021 at 12:30 p.m.
    Counsel for the parties are directed to call Judge Parker’s court conference line at
    the scheduled time. Please dial (866) 434-5269, Access code: 4858267.




                                                                                      11/16/2020
